            Case 1:19-cv-12325-PBS Document 1 Filed 11/12/19 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


ECOFACTOR, INC,

                       Plaintiff,                    Case No.

                v.                                   JURY TRIAL DEMANDED

ECOBEE, INC. AND ECOBEE LTD,

                       Defendants.



                       COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff EcoFactor, Inc. (“Plaintiff” or “EcoFactor”)

makes the following allegations against Defendants Ecobee, Inc. and Ecobee Ltd. (“Defendants”):

                                        INTRODUCTION

       1.       This complaint arises from Defendants’ unlawful infringement of the following

United States patents owned by EcoFactor: U.S. Patent No. 8,131,497 (“’497 Patent”); U.S. Patent

No. 8,423,322 (“’322 Patent”); U.S. Patent No. 8,498,753 (“’753 Patent”); and, U.S. Patent No.

10,018,371 (“’371 Patent”) (collectively the “Asserted Patents”).

                                            PARTIES

       2.       EcoFactor is a privately held company, having its principal place of business at 441

California Avenue, Number 2, Palo Alto, CA 94301. 1 EcoFactor was founded in 2006 and is

headquartered in Palo Alto, California. EcoFactor is a leader in smart home energy management




1
 Prior to October 2019, EcoFactor’s principal place of business was at 1450 Veterans Blvd.,
Suite 100, Redwood City, CA 94063.


                                                 1
            Case 1:19-cv-12325-PBS Document 1 Filed 11/12/19 Page 2 of 13




services. EcoFactor delivers smart home energy management services that improve energy

efficiency, reduce energy bills and vastly increase demand response efficacy – all while

maintaining consumer comfort. EcoFactor’s patented big-data analytics and machine learning

algorithms collect and process massive amounts of residential data – including home

thermodynamics, family comfort preferences and schedules, plus external data such as weather –

to continually monitor, adapt and learn for optimum energy savings. The company provides

homeowners significant cost savings and energy usage benefits. EcoFactor’s award-winning

service has been offered through channel partners such as utilities, energy retailers, broadband

service providers and HVAC companies.

       3.       EcoFactor has transformed how homes use energy by applying advanced analytics

to connected devices in the home.      EcoFactor’s platform actively manages thermostats on

occupants’ behalf in intelligent ways that improve comfort while helping them save time, energy

and money. Utilities, home service providers and homeowners rely on EcoFactor for demand

response, energy efficiency, and HVAC performance monitoring services.

       4.       The HVAC industry and researchers in the field recognize the technological and

commercial impact of EcoFactor’s patented technologies and innovations.           For example,

EcoFactor’s demand response solution has been recognized multiple times from the Association

of Energy Services Professionals (AESP) for outstanding achievement in pricing and demand

response. EcoFactor was also named “Innovator of the Year” by San Mateo County Economic

Development Association for EcoFactor’s automated approach to energy efficiency and demand

response services, and has also been named Owler HOT in Redwood City, CA. Moreover,

EcoFactor received Powergrid International’s Demand Response/Energy Efficiency Project of the

Year award and was assessed as one of the top innovators with some of the most commercially




                                               2
            Case 1:19-cv-12325-PBS Document 1 Filed 11/12/19 Page 3 of 13




important smart home patents.

       5.       Ecobee, Inc. is a Canadian corporation with its principal place of business at 207

Queens Quay West, Suite 600, Toronto, ON M5J 1A7, Canada. Ecobee Ltd. is a Nevada limited

company with its principal place of business at 334 Adelaide St. W, Toronto, ON M5V 0M1,

Canada.

                                 JURISDICTION AND VENUE

       6.       This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       7.       This Court has personal jurisdiction over Defendants in this action because

Defendants have committed acts within this District giving rise to this action and have established

minimum contacts with this forum such that the exercise of jurisdiction over Defendants would

not offend traditional notions of fair play and substantial justice. Defendants, directly and through

subsidiaries or intermediaries, have committed and continue to commit acts of infringement in this

District by, among other things, importing, offering to sell, and selling products that infringe the

asserted patents.

       8.       Venue is proper in this District under 28 U.S.C. § 1400(b). Upon information and

belief, Defendants have transacted business in this District and have committed acts of direct and

indirect infringement in this District by, among other things, making, using, offering to sell, selling,

and importing products that infringe the asserted patents. Defendant Ecobee, Inc. is a foreign

company and therefore venue in this District is proper.           Defendant Ecobee Ltd., is, upon

information and belief, wholly-owned, directed and controlled by Ecobee, Inc. and an agent of

Ecobee Ltd., and in addition, upon information and belief, has at least one regular and established




                                                   3
             Case 1:19-cv-12325-PBS Document 1 Filed 11/12/19 Page 4 of 13




place of business in the District, including at the address 7310 Avalon Dr., Northborough,

Massachusetts 01532.

                                              COUNT I

                       INFRINGEMENT OF U.S. PATENT NO. 8,423,322

        9.       Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        10.      Plaintiff is the owner and assignee of United States Patent No. 8,423,322 titled

“System and method for evaluating changes in the efficiency of an HVAC system.” The ‘322

patent was duly and legally issued by the United States Patent and Trademark Office on April 16,

2013. Plaintiff is the owner and assignee, possessing all substantial rights, to the ‘322 Patent. A

true and correct copy of the ’322 Patent is attached as Exhibit 1.

        11.      On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain smart thermostat products (“Accused Products”), such as the ecobee3, ecobee3 lite,

ecobee4, Ecobee SmartThermostat, that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ’322 Patent.

        12.      Defendants also knowingly and intentionally induce infringement of one or more

claims of the ’322 Patent in violation of 35 U.S.C. § 271(b). Defendants have had knowledge of

the ’322 Patent and the infringing nature of the Accused Products since at least October 21, 2019,

when Plaintiff filed a complaint in the International Trade Commission alleging infringement of

the ‘322 Patent by Defendants. Defendants have also cited the ‘322 Patent and/or related patents

during the prosecution of Defendants’ own U.S. patent applications. Despite this knowledge of

the ’322 Patent, Defendants continue to actively encourage and instruct their customers and end

users (for example, through their user manuals and online instruction materials on their website)




                                                   4
          Case 1:19-cv-12325-PBS Document 1 Filed 11/12/19 Page 5 of 13




to use the Accused Products in ways that directly infringe the ‘322 Patent. Defendants do so

knowing and intending that their customers and end users will commit these infringing acts.

Defendants also continue to make, use, offer for sale, sell, and/or import the Accused Products,

despite their knowledge of the ’322 Patent, thereby specifically intending for and inducing their

customers to infringe the ’322 Patent through the customers’ normal and customary use of the

Accused Products.

       13.     The Accused Products satisfy all claim limitations of one or more claims of the

’322 Patent. A claim chart comparing independent claim 1 of the ’322 Patent to representative

Accused Products, is attached as Exhibit 2.

       14.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendants have injured Plaintiff and are liable for infringement of the ’322

Patent pursuant to 35 U.S.C. § 271.

       15.     As a result of Defendants’ infringement of the ’322 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

       16.     Defendants’ infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’322 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

       17.     Defendants also, within the meaning of 35 U.S.C. § 284, knowingly, willfully,

recklessly, egregiously and wantonly continue to infringe the ‘322 Patent, through making, using,

selling, offering to sell and/or importing Accused Products with knowledge, since at least October




                                                 5
          Case 1:19-cv-12325-PBS Document 1 Filed 11/12/19 Page 6 of 13




21, 2019 (as explained above), that these activities infringe the ‘322 Patent. Plaintiff is therefore

entitled to enhanced damages.

                                             COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 8,131,497

        18.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        19.     Plaintiff is the owner and assignee of United States Patent No. 8,131,497 titled

“System and method for calculating the thermal mass of a building.” The ‘497 patent was duly

and legally issued by the United States Patent and Trademark Office on March 6, 2012. Plaintiff

is the owner and assignee, possessing all substantial rights, to the ‘497 Patent. A true and correct

copy of the ’497 Patent is attached as Exhibit 3.

        20.     On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain smart thermostat products (“Accused Products”), such as the ecobee3, ecobee3 lite,

ecobee4, Ecobee SmartThermostat, that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ’497 Patent.

        21.     Defendants also knowingly and intentionally induce infringement of one or more

claims of the ’497 Patent in violation of 35 U.S.C. § 271(b). Defendants have had knowledge of

the ’497 Patent and the infringing nature of the Accused Products since at least October 21, 2019,

when Plaintiff filed a complaint in the International Trade Commission alleging infringement of

the ‘497 Patent by Defendants. Defendants have also cited the ‘497 Patent and/or related patents

during the prosecution of Defendants’ own U.S. patent applications. Despite this knowledge of

the ’497 Patent, Defendants continue to actively encourage and instruct their customers and end

users (for example, through their user manuals and online instruction materials on their website)




                                                    6
          Case 1:19-cv-12325-PBS Document 1 Filed 11/12/19 Page 7 of 13




to use the Accused Products in ways that directly infringe the ‘497 Patent. Defendants do so

knowing and intending that their customers and end users will commit these infringing acts.

Defendants also continue to make, use, offer for sale, sell, and/or import the Accused Products,

despite their knowledge of the ’497 Patent, thereby specifically intending for and inducing their

customers to infringe the ’497 Patent through the customers’ normal and customary use of the

Accused Products.

       22.     The Accused Products satisfy all claim limitations of one or more claims of the

’497 Patent. A claim chart comparing independent claims 1 and 7 of the ’497 Patent to

representative Accused Products, is attached as Exhibit 4.

       23.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendants have injured Plaintiff and are liable for infringement of the ’497

Patent pursuant to 35 U.S.C. § 271.

       24.     As a result of Defendants’ infringement of the ’497 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

       25.     Defendants’ infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’497 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

       26.     Defendants also, within the meaning of 35 U.S.C. § 284, knowingly, willfully,

recklessly, egregiously and wantonly continue to infringe the ‘497 Patent, through making, using,

selling, offering to sell and/or importing Accused Products with knowledge, since at least October




                                                 7
          Case 1:19-cv-12325-PBS Document 1 Filed 11/12/19 Page 8 of 13




21, 2019 (as explained above), that these activities infringe the ‘497 Patent. Plaintiff is therefore

entitled to enhanced damages.

                                            COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 8,498,753

        27.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        28.     Plaintiff is the owner and assignee of United States Patent No. 8,498,753 titled

“System, method and apparatus for just-in-time conditioning using a thermostat.” The ‘753 patent

was duly and legally issued by the United States Patent and Trademark Office on July 30, 2013.

Plaintiff is the owner and assignee, possessing all substantial rights, to the ‘753 Patent. A true and

correct copy of the ’753 Patent is attached as Exhibit 5.

        29.     On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain smart thermostat products (“Accused Products”), such as the ecobee3, ecobee3 lite,

ecobee4, Ecobee SmartThermostat, that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ’753 Patent.

        30.     Defendants also knowingly and intentionally induce infringement of one or more

claims of the ’753 Patent in violation of 35 U.S.C. § 271(b). Defendants have had knowledge of

the ’753 Patent and the infringing nature of the Accused Products since at least October 21, 2019,

when Plaintiff filed a complaint in the International Trade Commission alleging infringement of

the ‘753 Patent by Defendants. Despite this knowledge of the ’753 Patent, Defendants continue

to actively encourage and instruct their customers and end users (for example, through their user

manuals and online instruction materials on their website) to use the Accused Products in ways

that directly infringe the ‘753 Patent. Defendants do so knowing and intending that their customers




                                                  8
          Case 1:19-cv-12325-PBS Document 1 Filed 11/12/19 Page 9 of 13




and end users will commit these infringing acts. Defendants also continue to make, use, offer for

sale, sell, and/or import the Accused Products, despite their knowledge of the ’753 Patent, thereby

specifically intending for and inducing their customers to infringe the ’753 Patent through the

customers’ normal and customary use of the Accused Products.

       31.     The Accused Products satisfy all claim limitations of one or more claims of the

’753 Patent. A claim chart comparing independent claims 1, 9 and 15 of the ’753 Patent to

representative Accused Products, is attached as Exhibit 6.

       32.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendants have injured Plaintiff and are liable for infringement of the ’753

Patent pursuant to 35 U.S.C. § 271.

       33.     As a result of Defendants’ infringement of the ’753 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

       34.     Defendants’ infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’753 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

       35.     Defendants also, within the meaning of 35 U.S.C. § 284, knowingly, willfully,

recklessly, egregiously and wantonly continue to infringe the ‘753 Patent, through making, using,

selling, offering to sell and/or importing Accused Products with knowledge, since at least October

21, 2019 (as explained above), that these activities infringe the ‘753 Patent. Plaintiff is therefore

entitled to enhanced damages.




                                                 9
         Case 1:19-cv-12325-PBS Document 1 Filed 11/12/19 Page 10 of 13




                                            COUNT IV

                     INFRINGEMENT OF U.S. PATENT NO. 10,018,371

        36.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        37.     Plaintiff is the owner and assignee of United States Patent No. 10,018,371 titled

“System, method and apparatus for identifying manual inputs to and adaptive programming of a

thermostat.” The ‘371 patent was duly and legally issued by the United States Patent and

Trademark Office on July 10, 2018. Plaintiff is the owner and assignee, possessing all substantial

rights, to the ‘371 Patent. A true and correct copy of the ’371 Patent is attached as Exhibit 7.

        38.     On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain smart thermostat products (“Accused Products”), such as the ecobee3, ecobee3 lite,

ecobee4, Ecobee SmartThermostat, that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ’371 Patent.

        39.     Defendants also knowingly and intentionally induce infringement of one or more

claims of the ’371 Patent in violation of 35 U.S.C. § 271(b). Defendants have had knowledge of

the ’371 Patent and the infringing nature of the Accused Products since at least October 21, 2019,

when Plaintiff filed a complaint in the International Trade Commission alleging infringement of

the ‘371 Patent by Defendants. Despite this knowledge of the ’371 Patent, Defendants continue

to actively encourage and instruct their customers and end users (for example, through their user

manuals and online instruction materials on their website) to use the Accused Products in ways

that directly infringe the ‘371 Patent. Defendants do so knowing and intending that their customers

and end users will commit these infringing acts. Defendants also continue to make, use, offer for

sale, sell, and/or import the Accused Products, despite their knowledge of the ’371 Patent, thereby




                                                 10
         Case 1:19-cv-12325-PBS Document 1 Filed 11/12/19 Page 11 of 13




specifically intending for and inducing their customers to infringe the ’371 Patent through the

customers’ normal and customary use of the Accused Products.

       40.     The Accused Products satisfy all claim limitations of one or more claims of the

’371 Patent. A claim chart comparing independent claims 1, 9 and 17 of the ’371 Patent to

representative Accused Products, is attached as Exhibit 8.

       41.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendants have injured Plaintiff and are liable for infringement of the ’371

Patent pursuant to 35 U.S.C. § 271.

       42.     As a result of Defendants’ infringement of the ’371 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

       43.     Defendants’ infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’371 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

       44.     Defendants also, within the meaning of 35 U.S.C. § 284, knowingly, willfully,

recklessly, egregiously and wantonly continue to infringe the ‘371 Patent, through making, using,

selling, offering to sell and/or importing Accused Products with knowledge, since at least October

21, 2019 (as explained above), that these activities infringe the ‘371 Patent. Plaintiff is therefore

entitled to enhanced damages.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:




                                                 11
              Case 1:19-cv-12325-PBS Document 1 Filed 11/12/19 Page 12 of 13




         a.       A judgment in favor of Plaintiff that Defendants have infringed, either literally

and/or under the doctrine of equivalents, the ‘322 Patent, the ‘497 Patent, the ‘753 Patent and the

‘371 Patent;

         b.       A judgment in favor of Plaintiff that Defendants’ infringement of the ‘322 Patent,

the ‘497 Patent, the ‘753 Patent and the ‘371 Patent has been willful and egregious under 35 U.S.C.

§ 284;

         c.       A permanent injunction prohibiting Defendants from further acts of infringement

of the ‘322 Patent, the ‘497 Patent, the ‘753 Patent and the ‘371 Patent;

         d.       A judgment and order requiring Defendants to pay Plaintiff its damages, enhanced

damages, costs, expenses, and pre-judgment and post-judgment interest for Defendants’

infringement of the ‘322 Patent, the ‘497 Patent, the ‘753 Patent and the ‘371 Patent;

         e.       A judgment and order requiring Defendants to provide an accounting and to pay

supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment

interest;

         f.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against Defendants; and

         g.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                   DEMAND FOR JURY TRIAL

         Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.




                                                  12
        Case 1:19-cv-12325-PBS Document 1 Filed 11/12/19 Page 13 of 13




Dated: November 12, 2019              Respectfully submitted,


                                      /s/ David S. Godkin
                                      David S. Godkin (BBO#196530)
                                      James E. Kruzer (BBO#670827)
                                      BIRNBAUM & GODKIN, LLP
                                      280 Summer Street
                                      Boston, MA 02210
                                      Telephone: (617) 307-6100
                                      Facsimile: (617) 307-6101
                                      godkin@birnbaumgodkin.com
                                      kruzer@birnbaumgodkin.com

                                      Attorneys for Plaintiff EcoFactor, Inc.



OF COUNSEL:
Reza Mirzaie
Marc A. Fenster
Paul A. Kroeger
C. Jay Chung
Jacob R. Buczko
RUSS AUGUST & KABAT
12424 Wilshire Boulevard 12th Floor
Los Angeles, California 90025
Tel: 310-826-7474
Fax: 310-826-6991
rmirzaie@raklaw.com
mfenster@raklaw.com
prkoeger@raklaw.com
jchung@raklaw.com
jbuczko@raklaw.com




                                        13
